Citation Nr: 1029232	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  03-09 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 





INTRODUCTION

This matter comes before the Board of Veterans' Appeals ("BVA" 
or "Board") on appeal from two rating decisions dated in 
October 2002 and February 2003 of the Department of Veterans 
Affairs ("VA") Regional Office ("RO") in Chicago, Illinois in 
which the RO denied the benefits sought on appeal.  The 
appellant, who served on active duty from November 1961 to 
November 1963, appealed those decisions to the BVA.  Thereafter, 
the RO referred the case to the Board for appellate review.  

In a February 2004 decision, the Board denied the appellant's 
claims.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
"Court").  In August 2005, the Court vacated and remanded the 
Board's February 2004 decision (in regards to both issues) in 
light of a Joint Motion submitted by the parties. See August 2005 
Joint Motion for an Order Vacating the Board Decision and 
Incorporating the Terms of this Remand ("Joint Motion for 
Remand"); August 2005 Court order.  As such, the appeal was 
returned to the Board for compliance with the instructions set 
forth in the July 2005 Joint Motion to Remand.  

In October 2005 and May 2007, the Board remanded the appellant's 
appeal to the Appeals Management Center (the "AMC") for further 
development.  The requested development has been completed; and 
the case has been returned to the Board for further review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  The preponderance of the evidence is against finding that 
chronic tinnitus manifested during service or is otherwise 
causally or etiologically related to service.  

3.  The preponderance of the evidence is against finding that 
bilateral hearing loss manifested during service or within one 
year of separation of service, or is otherwise causally or 
etiologically related to service.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated during active 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 
(2009).

2.  Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may sensorineural hearing loss be 
presumed to have been so incurred or aggravated. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

With respect to the appellant's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus, VA has met 
all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Specifically, the Board finds that letters sent to the appellant 
dated in December 2005, May 2006 and June 2007 separately and 
individually fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was aware from 
these letters that it was ultimately his responsibility to give 
VA any evidence pertaining to his claims.  These letters also  
informed the appellant that additional information or evidence 
was needed to support his service connection claims; and asked 
the appellant to send the information to VA. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)[Pelegrini II].  To the extent 
the above-referenced letters were not sent prior to the initial 
adjudication of the appellant's claims, the Board finds that the 
belated notice was not prejudicial to the appellant since he was 
provided adequate notice, his claims were readjudicated, and the 
appellant was provided Supplemental Statements of the Case dated 
in December 2006 and October 2009 explaining the readjudication 
of his claims. Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing claims) 
was revised during the pendency of this appeal.  These revisions 
became effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the case at hand. See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final rule 
also removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within one 
year of the date of the notice, VA cannot pay or provide any 
benefits based on that application.  The revised sentence 
reflects that the information and evidence that the claimant is 
informed that he or she is to provide must be provided within one 
year of the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. § 5103(a) 
notice arises upon receipt of a Notice of Disagreement ("NOD") 
or when, as a matter of law, entitlement to the benefit claimed 
cannot be established.  VA may continue to have an obligation to 
provide adequate section 38 U.S.C.A. § 5103(a) notice despite 
receipt of an NOD if the claim was denied and compliant notice 
was not previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service treatment records, VA medical records and 
identified private medical records have been obtained, to the 
extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There 
is no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not part 
of the claims file.  In this regard, the record reveals that the 
appellant was afforded two VA examinations in connection with his 
claims in January 2003 and November 2006; and that an addendum VA 
medical opinion related to these claims was associated with the 
claims file in October 2009. 38 C.F.R. § 3.159(c)(4).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater 
detail below, the Board finds that the VA medical opinions 
obtained in this case are adequate as they are predicated on a 
review of medical records; contain a description of the history 
of the alleged disabilities at issue; document and consider the 
appellant's complaints and symptoms; and include medical opinions 
addressing the medical questions raised in this case.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA medical examination and opinion 
pertaining to the issues on appeal has been met. See 38 C.F.R. 
§ 3.159(c)(4).   

Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to his claims. See letters dated in 
May 2006 and June 2007; Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Regardless, since the Board concludes below 
that the preponderance of the evidence is against the appellant's 
claims, any questions as to the appropriate disability ratings or 
effective dates to be assigned to these claims are rendered moot; 
and no further notice is needed. Id.  Therefore, since there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless and 
proceeds with a merits adjudication of the appellant's appeal. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006). 


B.  Law and Analysis

In this case, the appellant contends he is entitled to service 
connection for tinnitus and bilateral hearing loss he believes 
manifested as a result of noise exposure in service. See, e.g., 
statements dated in March 2003, April 2003 and October 2009.  
Specifically, the appellant reports that he was exposed to 
acoustic trauma during the performance of his duties as a heavy 
equipment operator. See September 2002, July 2003 and October 
2009 statements.  He states that he has experienced hearing 
problems since his time in service, and argues that his currently 
diagnosed bilateral high frequency sensorineural hearing loss and 
subjective tinnitus are related to this acoustic trauma exposure. 
Id.        

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the preponderance of 
the evidence is against the appellant's service connection 
claims.  As such, the appeal must be denied. 

Applicable law provides that service connection will be granted 
if it is shown that a veteran has a disability resulting from an 
injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury or 
disease contracted in the line of duty, in the active military, 
naval or air service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for certain 
chronic diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. §§ 3.303, 3.304.  
Generally, to prove service connection, the record must contain: 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of an in-
service incurrence or aggravation of an injury or disease and (3) 
medical evidence of a nexus or relationship between the current 
disability and the in-service disease or injury. Pond v. West, 12 
Vet. App. 341, 346 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).  The United States Court of Appeals for Veterans Claims 
(the "Court") has held that the absence of evidence of a 
hearing loss disability in service is not fatal to a veteran's 
claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The 
Court has also held that evidence of a current hearing loss 
disability and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of service 
connection. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the above-mentioned frequencies are 26 decibels or greater.  
Impaired hearing for VA purposes may also be found when a 
veteran's speech recognition scores, using the Maryland CNC Test, 
are less than 94 percent. See 38 C.F.R. § 3.385. 

The evidence in this case shows that the appellant has a 
diagnosis of bilateral hearing loss that constitutes a current 
disability for VA purposes. See November 2006 VA audiological 
examination report; private medical records.  The evidence in 
this case also shows that the appellant has complained of 
tinnitus; and on this basis, appears to have been diagnosed with 
tinnitus. See VA examination reports dated in January 2003 and 
November 2006; July 2005 Joint Motion for Remand, p. 3.  This 
evidence fulfills the requirements of the first element necessary 
for a grant of service connection in this case.   

In regards to the second element necessary for a grant of service 
connection (evidence of an in-service incurrence or aggravation 
of an injury or disease), a review of the appellant's service 
personnel and treatment records reveals no evidence of 
complaints, treatment or diagnosis of hearing loss or hearing 
problems during the appellant's period of service.  Specifically, 
the Board observes that according to the appellant's DD-Form 214, 
the appellant's military occupation specialty was as a general 
warehouseman while assigned to Company B of 24dQM battalion. See 
DD-Form 214.  During his preinduction service examination, the 
appellant was noted to have normal hearing pursuant to the 
whispered and spoken voice hearing test. See September 1961 
report of medical examination.  He also denied in the medical 
history portion of the examination that he experienced ear 
trouble or "running ears." September 1961 report of medical 
history.  At the time of the appellant's medical examination at 
service separation in September 1963, full audiometric testing 
was conducted. See September 1963 report of medical examination.  
The appellant's puretone thresholds, in decibels, were found to 
be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
 10 (25) 
10 (20)
15 (25)
N/A
20  (25)
LEFT
    10 
(25 )
15 (25)
10 (20)
N/A
20  (25)

For the record, prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association ("ASA").  Those figures are on the left in each 
column and are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization - American National Standards Institute ("ISO-
ANSI").  In order to facilitate data comparison, the ASA 
standards have been converted in the above-referenced chart to 
ISO-ANSI standards and are represented by the figures on the 
right in each column in parentheses.  In the medical history 
portion of his service separation examination, the appellant once 
again denied experiencing ear trouble and "running ears." 
September 1963 report of medical history; see also September 1963 
statement of medical condition.  

Thus, according to the appellant's service discharge medical 
records, the appellant separated from service with what would be 
considered "normal" hearing by audiological testing standards.  
However, a comparison of the appellant's audiological results 
upon his entrance and separation from service raises the 
possibility that the appellant's hearing may have shifted during 
service or that the appellant had some degree of hearing loss 
upon his separation from service.  Whether such a shift actually 
occurred is a medical question, especially since the whispered 
and spoken voice hearing test is not necessarily sufficiently 
sensitive to rule out the presence of a high frequency 
impairment. See Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board 
conceded that the whispered voice test "cannot detect hearing 
loss with anywhere near the precision of an audiogram").  
Regardless, as mentioned previously, the appellant is not 
required to show that hearing loss was present during active 
military service in order to establish service connection. See 
Godfrey at 356.  Rather, he may establish the required nexus 
between his current hearing disabilities and his term of military 
service by showing that his current hearing disabilities resulted 
from personal injury suffered in the line of duty. Id. 

Turning to the post-service evidence in this case, the Board 
observes that the first relevant medical evidence pertaining to 
the appellant's hearing loss and tinnitus consists of a series of 
hearing test conducted by the appellant's former employer between 
November 1991 to May 1999.  Actual audiometer reports in the 
claims file dated in November 1992, April 1995, April 1996, April 
1997 and April 1998 contain raw data results but not an 
interpretation of the numbers.  On those reports, however, the 
appellant checked the boxes indicating "NO" when asked whether 
he currently had any ear or hearing problem.  He also checked the 
box indicating "NO" on each occasions when asked whether he had 
ringing in his ears. See private medical records.  Additionally, 
the appellant's employment records include a single sheet a paper 
with a chart the appellant's name, identification number, sex and 
age. Id.  This record reflects three dates under the appellant's 
name in 1991, 1998 and 1999; and what appears to be audiological 
data related to those dates. Id.  In pertinent part, the chart 
looks as follows:       

5/17/199
9
25
10
15
50 
50 
40

20
20
20
35
35
55
4/23/199
8
15
5
10
45
40
20

25
10
10
25
35
45
11/14/19
91
10
0
5
30
40
15

10
5
15
25
40
35

A visual comparison of the above-referenced chart with the 
audiometer reports contained in the claims file (to particularly 
include the report dated April 23, 1998) appears to indicate that 
the numbers in the above-referenced chart are, in fact, raw 
audiological data obtained on the dates noted to the left.  Thus, 
it seems the appellant's earliest post-service audiological 
findings are dated in November 1991, over forty-five years (45) 
after the appellant separated from service.  The November 1991 
results seem to reflect the following: 







HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
25
40
LEFT
10
0
5
30
40

While the claims file does not contain post-service medical 
records dated prior to 1991, the appellant has submitted 
statements in which he has asserted experiencing hearing 
impairment and tinnitus during service and subsequent to his 
separation from service. See August 2002 statement (the appellant 
stated that he was exposed to loud noise in service and his ears 
were ringing about four years after service); April 2003 
statement with VA-Form 9.  In support of his claims, the 
appellant has provided two private medical opinions in which 
private medical examiners opined that the appellant's hearing 
loss and tinnitus are related to noise exposure in service. See 
private medical opinions dated in June 2003 and March 2007.   

In this regard, the Board observes that a June 2003 letter 
provided by D.N., M.D., reveals that the appellant saw Dr. N. for 
review of an audiological test that was interpreted to show mild 
to profound sensorineural hearing loss in the right ear and mild 
to severe sensorineural hearing loss in the left ear. June 2003 
private medical opinion.  In his letter, Dr. N. essentially 
stated that the appellant told him he was uncertain as to the 
exact cause of his hearing loss, but that he was exposed to a lot 
of loud noises in the military including running heavy machinery 
without the use of ear protection, as well as firing of rifles 
and machine guns, also without the aid of hearing protection. Id.  
The appellant reported that he believed his hearing loss began as 
a result of his exposure to noise in service. Id.  Dr. N. 
indicated that the appellant's June 2003 audiogram did show a 
characteristic 4000-Hertz spike in both ears that was consistent 
with hearing loss secondary to exposure to loud noises, but that 
he unfortunately did not have any old audiology reports to 
compare to the June 2003 audiogram (such as an audiology report 
taken immediately before or after the appellant's discharge from 
the Army).  Given the evidence available to him, he opined that 
due to the appellant's exposure to loud noises throughout his 
service in the military, it was at least as likely as not that 
the appellant's hearing loss could be related to his military 
service. Id.  Although Dr. N. was subsequently provided with a 
copy of the appellant's service treatment records (including the 
September 1963 report of medical examination referenced above) in 
May 2006 and given the opportunity to submit another medical 
opinion in this matter after taking into consideration those 
records, no such opinion has been associated with the claims 
file. See appellant's authorization dated in December 2005; 
letters from the RO dated in May 2006 and June 2007.  

In addition to Dr. N.'s medical opinion, the claims file contains 
a letter from a hearing aid specialist, K.S.  In this letter, 
K.S. reported that she performed an audiogram and hearing 
evaluation upon the appellant in March 2007. See March 2007 
private medical opinion.  She stated that the appellant's test 
results indicated a bilateral sloping sensorineural hearing loss; 
and that the appellant noted that he was experiencing 
longstanding tinnitus. Id.  In discussing his audiogram, the 
appellant expressed to K.S. that he had been exposed to excessive 
noise during his military service.  After apparently considering 
this information and the 2007 test results, K.S. opined that the 
appellant's hearing loss may have been caused by noise exposure; 
and that it was as likely as not that the appellant's noise 
exposure was during his military service. Id.  

Other evidence addressing the medical issue of whether the 
appellant's post-service diagnosis of bilateral hearing loss 
and/or tinnitus is related to his exposure to acoustic trauma in 
service consists of VA examination reports dated in January 2003 
and November 2006, in addition to an addendum VA medical opinion 
dated in October 2009.  At the time of his January 2003 VA 
examination, the appellant reported experiencing bilateral 
tinnitus and trouble hearing. January 2003 VA examination report.  
He also reported that he had served as a forklift operator for a 
Quartermaster Corps, operating diesel and gasoline-powered 
forklifts without the use of hearing protection in service; and 
that his post-service employment included working on a farm for a 
few years followed by employment as a cook at a candy factory. 
Id. In terms of the candy factory, the appellant stated that 
there was some industrial noise involved at that facility.  
Additionally, the appellant reported having done some limited 
hunting as a right-handed shooter of shotguns. Id.   


Following complete audiometric testing, the June 2003 VA examiner 
rendered a diagnosis of normal to moderately severe sensorineural 
hearing loss bilaterally.  After reviewing the appellant's file, 
to include the appellant's post-service employment audiograms, 
the examiner opined that it was less than likely that the 
appellant's hearing loss and tinnitus were related to military 
noise exposure. Id.  In support of his opinion, the examiner 
stated that the appellant's medical records reflected hearing 
that was within normal limits at the time of discharge from the 
military; his occupational hearing results from the 1990s 
reflected normal to moderate hearing bilaterally; and the pattern 
of the appellant's hearing loss appeared to the examiner to be 
presbycusic in nature. Id.  The examiner, however, did not 
indicate whether he had converted the appellant's September 1963 
service audiogram from ASA to ISO measurements in determining 
that the appellant had normal hearing at discharge. See July 2005 
Joint Motion for Remand; August 2005 Court order; BVA decisions 
dated in October 2005 and May 2007.   

Thereafter, the appellant was afforded a VA audiological 
examination in November 2006.  After reviewing the claims file 
and performing an examination, a VA audiologist opined that the 
appellant did not have hearing loss at the time he separated from 
service. See November 2006 examination report, p. 2 (It is 
therefore with these definitions that it is this examiner's 
opinion that hearing loss did not exist at the Medical 
Examination conducted for Separation from active military 
duty").  In formulating this opinion, the audiologist relied 
upon VA circular 10-89-103 ("Handbook of Standard Procedures and 
Best Practices for Audiology") dated in September 1989 which 
indicates that the threshold for normal hearing for VA 
compensation purposes ranges from negative (-) 10 decibels to 25 
decibels. Id.  She discussed the appellant's post-service medical 
records and her opinion that the appellant's "progression 
towards a mild hearing loss [could] be traced from the separation 
medical examination [in September 1963] to the first notation of 
a mild hearing loss [in November 1991]." Id.  However, the 
audiologist did not address the threshold standard discussed in 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993), which indicates 
that the threshold for normal hearing is from 0 to 20 decibels; 
nor did she specifically answer the question of whether the 
appellant's current hearing loss disability is etiologically 
related the appellant's period in service. October 2005 Board 
decision, pgs. 5-6; May 2007 BVA decision; November 2006 
examination report, pgs. 2-3.  

In light of the foregoing, VA sought an addendum medical opinion 
in September 2009 addressing the threshold standard discussed in 
Hensley v. Brown, supra, as well as all evidence contained in the 
claims file. See September 2009 request for VA addendum opinion.  
Such an opinion, prepared by the audiologist who examined the 
appellant in November 2006, was associated with the claims file 
in October 2009.  In this opinion, the VA audiologist reflected 
that she had once again thoroughly reviewed the appellant's 
claims file, to include the Board's May 2007 remand directives, 
the holding of Hensley v. Brown, supra, and the medical evidence 
submitted by Dr. N. and K.S. See October 2009 addendum opinion.  
After doing so, she essentially reported that evidence 
significant to this matter was the appellant's pre-induction 
medical examination which was limited to an informal assessment 
of hearing using the whispered voice and spoken voice hearing 
test that was recorded as 15/15 bilaterally. Id.  In her opinion, 
there was no evidence to indicate "an upward shift in tested 
thresholds in service." Id., p. 2.  Based upon this lack of 
evidence and the current definition of a mild hearing loss to 
involve 26-40 dB HL, she stated that it remained her opinion that 
the appellant's service separation audiometry does not show a 
degree of hearing loss. Id.    

In terms of the medical question of whether the appellant's 
current hearing loss disability is etiologically related to his 
military service, the audiologist reflected that the first 
documentation of hearing loss available is recorded on an 
employee hearing test dated November 14, 1991. Id.  She indicated 
that these results recorded hearing loss ranging from 30-40 dB. 
This, in conjunction with the fact that the appellant was 
afforded annual hearing testing by his employer due to his (then) 
occupational noise exposure, led the audiologist to affirm her 
prior opinion that the appellant's current sensorineural hearing 
loss is less than likely related to military service. Id.  
Lastly, in terms of the issue of tinnitus, the audiologist 
reflected that the appellant complained of tinnitus without 
identifying any specifics regarding circumstances or dates of 
onset except to indicate that it began many years ago. Id.  She 
ultimately opined that it is less than likely that the 
appellant's current complaint of tinnitus is directly related to 
military service in light of the lack of any evidence of an 
"upward shift in tested thresholds" upon separation from the 
military, in addition to the appellant's subsequent (post-
service) history of occupational noise exposure. Id.     

After reviewing the above-referenced medical opinions in 
conjunction with the overall evidence of record, the Board finds 
the October 2009 VA audiological opinion (read in conjunction 
with the November 2006 VA medical opinion) more persuasive than 
the private medical opinions provided by Dr. N. and K.S.  In 
doing so, the Board observes that the VA audiologist in this case 
rendered her ultimate opinions following a complete longitudinal 
review of, and recitation of, the results of previous hearing 
tests contained in the appellant's claims file, including the 
results of audiometric testing conducted at the time of the 
appellant's discharge from the military in September 1963 and 
post-service notations of only mild hearing loss occurring as of 
November 1991. See November 2006 VA examination report; October 
2009 VA addendum opinion.  In support of her opinions, the 
audiologist explained her rationale for determining why she 
believed the appellant did not experience a threshold shift in 
hearing during service; and cited to specific medical evidence 
(in terms of the appellant's employment audiograms) in support of 
the implicit finding that the appellant's current hearing loss 
more likely than not is related to his post-service noise 
exposure.  The Board finds this conclusion logical in light of 
the fact that it is reasonable to assume that the appellant's 
post-service employer would not have conducted yearly 
audiological testing if the appellant was not exposed to acoustic 
trauma.  

In contrast to the VA medical opinions discussed above, the Board 
notes the private medical opinions submitted by Dr. N. and K.S. 
contain few facts and no explanatory rationale whatsoever.  In 
addition, the Board finds it notable that even though Dr. N. was 
provided a copy of the appellant's service treatment records and 
given the opportunity to submit an addendum opinion in this case, 
he has not done so.  After comparing and analyzing the medical 
opinions, the Board finds it clear that the October 2009 VA 
audiological opinion (read in conjunction with the November 2006 
VA medical opinion) is more credible and persuasive that the 
private medical opinions of records.  Additional evidence 
supportive of this determination consists of the appellant's 
service and post-service statements in which he denied 
experiencing hearing loss and tinnitus during service or soon 
after service. See September 1963 report of medical history; 
employment audiogram reports; August 2002 statement with 
Application for Compensation and/or Pension.   

The Board notes that the appellant is competent to provide 
testimony concerning factual matters of which he has firsthand 
knowledge (i.e., experiencing or observing noise exposure, 
tinnitus and hearing loss problems during or after service).  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Further, under certain 
circumstances, lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of disability, 
susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  However, the appellant is not competent to say that 
any loss of hearing acuity experienced in service was of a 
chronic nature to which current disability may be attributed.  A 
layperson is generally not deemed competent to opine on a matter 
that requires medical knowledge, such as the question of whether 
a chronic disability is currently present or a determination of 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  With regard to tinnitus, the Board finds that any 
assertions as to continuity of symptomatology of tinnitus since 
service are less than credible as noted above and as shown by the 
appellant's statements in service and post-service in which he 
denied experiencing such symptomatology. See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has 
greater probative value than history as reported by the veteran).  

In light of the foregoing, the Board finds that the third element 
necessary for a grant of service connection has not been met in 
this case; and service connection on a direct basis for bilateral 
hearing loss and tinnitus must be denied.  In addition, the Board 
finds that the preponderance of the evidence is against the 
finding that the appellant manifested sensorineural hearing loss 
within one year of separation from service or that his hearing 
loss is otherwise related to his service.  

Thus, after a careful review of the record, the Board finds that 
the preponderance of the evidence is against the claims for 
service connection for tinnitus and hearing loss.  In reaching 
this decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is against 
the appellant's claims, the doctrine is not for application. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.

Service connection for hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


